Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, 9 – 10, 12 – 15, 17, 20 – 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US 2019/0281133 A1) in view of Zou et al. (US 2016/0135016 A1).

	Regarding claim 1, Tomkins discloses a method for intelligent routing and content placement in information centric networks comprising the features:
	an information-centric network system [Tomkins: see Abstract], the system  comprising: 
processing circuitry [Tomkins: see Figures 1 – 2 & 10 -11]; and 
a memory that includes instructions, the instructions, when executed by the processing circuitry, cause the processing circuitry to: 
receive an information centric network (ICN) interest packet [Tomkins: see Figure 6A and section 0111 – 0112; a user signals an interest to borrow an item (e.g. ebook. article). The user’s device will generate an interest packet for the content with a name (e.g “/library.com/ebook”, “/library.com/audiobook”, or “/library.com/video”). The interest packet is received at a cache capable NDN router 104], 
the interest packet including a request for named information  [Tomkins: see Figure 6A and section 0111 – 0112; a user signals an interest to borrow an item (e.g. ebook. article). The user’s device will generate an interest packet for the content with a name (e.g “/library.com/ebook”, “/library.com/audiobook”, or “/library.com/video”). 
determined a content popularity score associated with the named information [Tomkins: see sections 0102 – 0109; popularity related to an item or content is determined. An item/content may be stored in a router based on the item’s popularity];
caching the named information at a cache router based on the determined content popularity score [Tomkins: see sections 0102 – 0109; copies may be placed in NDN caches in a cache capable router within the system];
determine a packet route based on the content popularity score, the ICN interest packet, and a network configuration [Tomkins: see Figures 1, 2, & 6A and sections 0111 – 0112 & sections 0102 - 0110; see also sections 0137 – 0138 & sections 0143 – 0144; see also Figures 3A,  3B, & 3C and sections 0079 – 0085; sections 0016 - 0024; copies of requested contents may be placed in NDN caches based on the popularity of the 

However, Tomkins does not explicitly disclose the features comprising:
generate a content popularity score associated with the named information
caching the name information at a base station based on the generated content popularity score.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
generate a content popularity score associated with the named information [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users];
caching the name information at a base station based on the generated content popularity score [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].


Regarding claim 2, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the system of claim 1, the instructions further causing the processing circuitry to:
receive the name information the base station ; 
collect a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the name information; and 
generate an interest pattern associated with the name information based on the collected plurality of interest statistics; 
wherein the generation of the content popularity score is based on the generated interest pattern. 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the system of claim 1, the instructions further causing the processing circuitry to:
receive the name information at the base station [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]; 
collect a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the name information [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]; and 
generate an interest pattern associated with the name information based on the collected plurality of interest statistics [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]]; 
wherein the generation of the content popularity score is based on the generated interest pattern [[Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 4, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the system of claim 1, wherein: 
the generated content popularity score is equal to or greater than a first threshold; and
the named information is cached before receipt of a cellular handover trigger.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the system of claim 1, wherein: 
the generated content popularity score is equal to or greater than a first threshold [Zou: see sections 0035 – 0036, section 0039, & section 0042; if the number of rate or requests for named content are above a thresholds, the base station may be asked to store/cache the named content for a predetermined time interval]; and
the named information is cached before receipt of a cellular handover trigger [Zou: see sections 0035 – 0036, section 0039, & section 0042; the named content may be 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

	Regarding claim 5, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the system of claim 1, the instructions further causing the processing circuitry to: 
identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node; and 
identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node; 
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting [CIN node and the second requesting ICN node.

	the system of claim 1, the instructions further causing the processing circuitry to: 
identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously allocated to the other user equipment (i.e. first requesting ICN node) for the same unicast service. The content adapter identifies the user equipment (second requesting ICN node) and the other user equipment (first requesting ICN node) is request the same service/content (i.e. identify a duplicate request for the named information)]; and 
identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously allocated to the other user equipment (i.e. first requesting ICN node) for the same unicast service. The content adapter identifies the user equipment (second requesting ICN node) and the other user 
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140) and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment request the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the requested content to UE 1 via base station 105 and to UE 2 via base station 110]. 


Regarding claim 6, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the system of claim 5, the instructions further causing the processing circuitry to:
generate a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets; and 
send the control beam from the common ICN node to a plurality of connected nodes
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the system of claim 5, the instructions further causing the processing circuitry to:
generate a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the and 
send the control beam from the common ICN node to a plurality of connected nodes [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

	Regarding claim 9, Tomkins discloses a method for intelligent routing and content placement in information centric networks comprising the features:
	an information-centric network method [Tomkins: see Abstract], the method  comprising: 
receiving an information centric network (ICN) interest packet [Tomkins: see Figure 6A and section 0111 – 0112; a user signals an interest to borrow an item (e.g. ebook. article). The user’s device will generate an interest packet for the content with a name (e.g “/library.com/ebook”, “/library.com/audiobook”, or “/library.com/video”). The interest packet is received at a cache capable NDN router 104], 
the interest packet including a request for named information  [Tomkins: see Figure 6A and section 0111 – 0112; a user signals an interest to borrow an item (e.g. ebook. article). The user’s device will generate an interest packet for the content with a name (e.g “/library.com/ebook”, “/library.com/audiobook”, or “/library.com/video”). 
determining a content popularity score associated with the named information [Tomkins: see sections 0102 – 0109; popularity related to an item or content is determined. An item/content may be stored in a router based on the item’s popularity];
caching the named information at a cache router based on the determined content popularity score [Tomkins: see sections 0102 – 0109; copies may be placed in NDN caches in a cache capable router within the system];
determining a packet route based on the content popularity score, the ICN interest packet, and a network configuration [Tomkins: see Figures 1, 2, & 6A and sections 0111 – 0112 & sections 0102 - 0110; see also sections 0137 – 0138 & sections 0143 – 0144; see also Figures 3A,  3B, & 3C and sections 0079 – 0085; sections 0016 - 0024; copies of requested contents may be placed in NDN caches based on the popularity of the requested item or content (indicated in the interest packet). Content Placement provides the strategies including their definitions and their associated named content to the Content Commander which distributes the content to the NDN routers closest to the customer (via SDN Controller). The Content Commander and SDN Controller may prepopulate route to all or a subset of known naming domains in all or subset of NDN routers FIBs. When the first cache capable NDN router receives the interest packet from the user, it response to the user, based on the interest packet with the item content].


generating a content popularity score associated with the named information
caching the named information at a base station based on the generated content popularity score.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
generating a content popularity score associated with the named information [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users];
caching the named information at a base station based on the generated content popularity score [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

the method of claim 9, further including:
receiving the named information the base station ; 
collecting a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the named information; and 
generating an interest pattern associated with the named information based on the collected plurality of interest statistics; 
wherein the generation of the content popularity score is based on the generated interest pattern. 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the method of claim 9, further including:
receiving the name information at the base station [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]; 
collecting a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the named information [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) 
generating an interest pattern associated with the named information based on the collected plurality of interest statistics [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]]; 
wherein the generation of the content popularity score is based on the generated interest pattern [[Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 12, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the method of claim 9, wherein: 
the generated content popularity score is equal to or greater than a first threshold; and
the named information is cached before receipt of a cellular handover trigger.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the method of claim 9, wherein: 
the generated content popularity score is equal to or greater than a first threshold [Zou: see sections 0035 – 0036, section 0039, & section 0042; if the number of rate or requests for named content are above a thresholds, the base station may be asked to store/cache the named content for a predetermined time interval]; and
the named information is cached before receipt of a cellular handover trigger [Zou: see sections 0035 – 0036, section 0039, & section 0042; the named content may be cached at the base station for a predetermined time interval if the number of rate of requests are above corresponding thresholds; the base station may then be sending the stored/cached named content to the UE; furthermore, an UE may be handed off to a target base station and that the target base station may be able to continue providing the requested content to the UE; therefore, the requested named content may be stored/cache in the base station before the UE is handed off to another base station].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

	Regarding claim 13, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the method of claim 9, the instructions further causing the processing circuitry to: 
identifying a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node; and 
identifying a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node; 
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting [CIN node and the second requesting ICN node.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
	the method of claim 9, further including: 
identifying a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously allocated to the other user equipment (i.e. first requesting ICN node) for the and 
identifying a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously allocated to the other user equipment (i.e. first requesting ICN node) for the same unicast service. The content adapter identifies the user equipment (second requesting ICN node) and the other user equipment (first requesting ICN node) is request the same service/content (i.e. identify a duplicate request for the named information)]; 
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140) and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 14, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the method of claim 13, further including:
generating a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets; and 
sending the control beam from the common ICN node to a plurality of connected nodes

the method of claim 13, further including:
generating a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment request the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the requested content to UE 1 via base station 105 and to UE 2 via base station 110]; and 
sending the control beam from the common ICN node to a plurality of connected nodes [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment requests the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the requested content to UE 1 via base station 105 and to UE 2 via base station 110]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].


	Regarding claim 15, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
	the method of claim 13, further including generating a multi-finger beam based on the network configuration, the generated multi-finger beam to reduce duplication of interest and data packet duplication 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the method of claim 13, further including generating a multi-finger beam based on the network configuration, the generated multi-finger beam to reduce duplication of interest and data packet duplication [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

	Regarding claim 17, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
	the method of claim 11, wherein the determination of the packet routing is further based on at least one of a packet size associated with the interest packet, a user cellular radio resource control mode, a user cellular communication capability, and a cellular base station capability.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
The method of claim 11, wherein the determination of the packet routing is further based on at least one of a packet size associated with the interest packet, a user cellular radio resource control mode, a user cellular communication capability, and a cellular base station capability [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment request the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the requested content to UE 1 via base station 105 and to UE 2 via base station 110; furthermore, the gateway and the   base stations 105. 110 may provide the content as a broadcast service, a multicast service, or a unicast service].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating 

	Regarding claim 20, Tomkins discloses a method for intelligent routing and content placement in information centric networks comprising the features:
	at least one non-transitory machine-readable storage medium, comprising a plurality of instructions that, responsive to being executed with processor circuitry of a computer-controlled device, cause the computer-controlled device to: 
receive an information centric network (ICN) interest packet [Tomkins: see Figure 6A and section 0111 – 0112; a user signals an interest to borrow an item (e.g. ebook. article). The user’s device will generate an interest packet for the content with a name (e.g “/library.com/ebook”, “/library.com/audiobook”, or “/library.com/video”). The interest packet is received at a cache capable NDN router 104], 
the interest packet including a request for named information  [Tomkins: see Figure 6A and section 0111 – 0112; a user signals an interest to borrow an item (e.g. ebook. article). The user’s device will generate an interest packet for the content with a name (e.g “/library.com/ebook”, “/library.com/audiobook”, or “/library.com/video”). 
determined a content popularity score associated with the named information [Tomkins: see sections 0102 – 0109; popularity related to an item or content is determined. An item/content may be stored in a router based on the item’s popularity];
caching the named information at a cache router based on the determined content popularity score [Tomkins: see sections 0102 – 0109; copies may be placed in NDN caches in a cache capable router within the system];
determine a packet route based on the content popularity score, the ICN interest packet, and a network configuration [Tomkins: see Figures 1, 2, & 6A and sections 0111 – 0112 & sections 0102 - 0110; see also sections 0137 – 0138 & sections 0143 – 0144; see also Figures 3A,  3B, & 3C and sections 0079 – 0085; sections 0016 - 0024; copies of requested contents may be placed in NDN caches based on the popularity of the requested item or content (indicated in the interest packet). Content Placement provides the strategies including their definitions and their associated named content to the Content Commander which distributes the content to the NDN routers closest to the customer (via SDN Controller). The Content Commander and SDN Controller may prepopulate route to all or a subset of known naming domains in all or subset of NDN routers FIBs. When the first cache capable NDN router receives the interest packet from the user, it response to the user, based on the interest packet with the item content].

However, Tomkins does not explicitly disclose the features comprising:
generate a content popularity score associated with the named information
caching the name information at a base station based on the generated content popularity score.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
generate a content popularity score associated with the named information [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the 
caching the name information at a base station based on the generated content popularity score [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].


Regarding claim 21, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the non-transitory machine-readable storage medium of claim 20, the instructions further causing the processing circuitry to:
receive the named information the base station ; 
collect a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the name information; and 
generate an interest pattern associated with the name information based on the collected plurality of interest statistics; 
wherein the generation of the content popularity score is based on the generated interest pattern. 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the non-transitory machine-readable storage medium of claim 20, the instructions further causing the processing circuitry to:
receive the name information at the base station [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]; 
collect a plurality of interest statistics at the base station, the interest statistics indicating a network popularity associated with the name information [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]; and 
generate an interest pattern associated with the name information based on the collected plurality of interest statistics [Zou: see Figure 1 and sections 0020 – 0028 & 
wherein the generation of the content popularity score is based on the generated interest pattern [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter collect statistics associated with the contents provided via base station(s) may be instructed to store/cache the content. The statistics may include the content for the service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

	Regarding claim 23, Tomkins discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the non-transitory machine-readable storage medium of claim 21, the instructions further causing the processing circuitry to:
identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node; and 
identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node; 
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting [CIN node and the second requesting ICN node.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the non-transitory machine-readable storage medium of claim 21, the instructions further causing the processing circuitry to:
identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously allocated to the other user equipment (i.e. first requesting ICN node) for the same unicast service. The content adapter identifies the user equipment (second requesting ICN node) and the other user equipment (first requesting ICN node) is request the same service/content (i.e. identify a duplicate request for the named information)]; and 
identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; content adapter instructs the base station to establish a shared unicast service by allocating the same local unicast service identifier to the user equipment (i.e. second requesting ICN node) as was previously allocated to the other user equipment (i.e. first requesting ICN node) for the same unicast service. The content adapter identifies the user equipment (second requesting ICN node) and the other user equipment (first requesting ICN node) is request the same service/content (i.e. identify a duplicate request for the named information)]; 
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140) and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].


5.	Claims 7, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US 2019/0281133 A1) in view of Zou et al. (US 2016/0135016 A1) and further in view of Westphal et al. (US 2014/0189060 A1).

Regarding claim 7, Tomkins  discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the system of claim 5, the instruction further causing the processing circuitry to:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network; 
the cellular ICN network includes a cellular design control plane route; and 
the determination of the packet route includes selecting the cellular design control plane route.

Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

However, Tomkins and Zou do not explicitly disclose the features comprising:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network; 
the cellular ICN network includes a cellular design control plane route; and 
the determination of the packet route includes selecting the cellular design control plane route.

Westphal discloses a method for inserting a location hint in a request for a content comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane ; 
the cellular ICN network includes a cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; and 
the determination of the packet route includes selecting the cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins with Zou by incorporating techniques of Westphal in order to provide a more robust system that enables a CCN to effectively and efficiently locate contents and provide the contents to end users [Westphal: see section 0027].

Regarding claim 16, Tomkins  discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the method of claim 9, wherein:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network; 
the cellular ICN network includes a cellular design control plane route; and 
the determination of the packet route includes selecting the cellular design control plane route.

Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

However, Tomkins and Zou do not explicitly disclose the features comprising:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network; 
the cellular ICN network includes a cellular design control plane route; and 
the determination of the packet route includes selecting the cellular design control plane route.

Westphal discloses a method for inserting a location hint in a request for a content comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; 
the cellular ICN network includes a cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; and 
the determination of the packet route includes selecting the cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy with Zou by 

Regarding claim 24, Tomkins  discloses all claimed limitations above. However, Tomkins does not explicitly disclose the features comprising:
the non-transitory machine-readable storage medium of claim 21, wherein:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network; 
the cellular ICN network includes a cellular design control plane route; and 
the determination of the packet route includes selecting the cellular design control plane route.

Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].


the ICN interest packet is received at a cellular ICN node within a cellular ICN network; 
the cellular ICN network includes a cellular design control plane route; and 
the determination of the packet route includes selecting the cellular design control plane route.

Westphal discloses a method for inserting a location hint in a request for a content comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; 
the cellular ICN network includes a cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; and 
the determination of the packet route includes selecting the cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins with Zou by incorporating techniques of Westphal in order to provide a more robust system that enables a CCN to effectively and efficiently locate contents and provide the contents to end users [Westphal: see section 0027].


6.	Claims 8, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tomkins (US 2019/0281133 A1) in view of Zou et al. (US 2016/0135016 A1) and further in view of Muscariello et al. (US 2018/0241679 A1).

Regarding claim 8, Tomkins and Zou disclose all claimed limitations above. However, Tomkins and Zou do not explicitly disclose the features comprising:
the system of claim 1, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator, 
wherein the determination of the packet route is further based on a route of the IP request to an IP network.


the system of claim 1, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator [Muscariello: see Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159], 
wherein the determination of the packet route is further based on a route of the IP request to an IP network [Muscariello: se Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins with Zou by incorporating techniques of Muscariello in order to provide a more robust system that improves efficiency, better scalability with respect to information and/or bandwidth demand [Muscariello: see section 0004].

Regarding claim 18, Tomkins and Zou disclose all claimed limitations above. However, Tomkins and Zou do not explicitly disclose the features comprising:
the method of claim 9, further including translating the received ICN interest packet into an IP request at a network translation orchestrator, 
wherein the determination of the packet route is further based on a route of the IP request to an IP network.


the method of claim 9, further including translating the received ICN interest packet into an IP request at a network translation orchestrator [Muscariello: see Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159], 
wherein the determination of the packet route is further based on a route of the IP request to an IP network [Muscariello: se Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins with Zou by incorporating techniques of Muscariello in order to provide a more robust system that improves efficiency, better scalability with respect to information and/or bandwidth demand [Muscariello: see section 0004].

Regarding claim 25, Tomkins and Zou disclose all claimed limitations above. However, Tomkins and Zou do not explicitly disclose the features comprising:
the non-transitory machine-readable storage medium of claim 21, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator, 
wherein the determination of the packet route is further based on a route of the IP request to an IP network.

Muscariello discloses a method for receiving an interest message comprising the features:
the non-transitory machine-readable storage medium of claim 21, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator [Muscariello: see Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159], 
wherein the determination of the packet route is further based on a route of the IP request to an IP network [Muscariello: se Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Tomkins with Zou by incorporating techniques of Muscariello in order to provide a more robust system that improves efficiency, better scalability with respect to information and/or bandwidth demand [Muscariello: see section 0004].


Allowable Subject Matter
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 9 , and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473